Exhibit 10.2

 

ATTORNEY-IN-FACT AGREEMENT

 

This Attorney-In-Fact Agreement (“Agreement”) is entered into between Select
Insurance Services, Inc. (“SIS”), and the Underwriters at Texas Select Lloyds
Insurance Company, acting through their Executive Committee, effective as of the
1st day of October, 2005.

 

R E C I T A L S

 

WHEREAS, SIS has assumed the authority, powers and obligations of
attorney-in-fact to act for the Underwriters of Texas Select Lloyds Insurance
Company (“Company”), a Lloyd’s plan organized pursuant to Chapter 941 (formerly
Chapter 18) of the Texas Insurance Code; and

 

WHEREAS, the authority, powers and obligations of SIS are contained in the
Articles of Agreement of Underwriters at Texas Select Lloyds Insurance Company,
as amended and restated on the 30th day of September, 2002, and the Power of
Attorney given by each of the Underwriters to SIS, all of which are filed with
the Texas Department of Insurance; and

 

WHEREAS, it is the desire of the Underwriters for SIS to assume the financial
responsibility of the Company for administrative and operational costs in order
to stabilize, for the benefit of the Company, the amounts of such financial
obligations relative to the net written premiums of the Company; and

 

WHEREAS, it is the desire of SIS to assume such financial responsibility for
administrative and operational costs, as set forth herein, in return for an
agreed portion of the net written premiums of the Company.

 

NOW, THEREFORE, subject to the terms and conditions of this Agreement, and in
consideration of the mutual covenants set forth herein, the parties hereby agree
as follows:

 

AGREEMENT

 

  I. Authority, Powers and Obligations.

 

1.01 Existing. The existing powers, obligations and duties of SIS, as contained
in the amended Articles of Agreement of Underwriters at Texas Select Lloyds
Insurance Company and the Powers of Attorney, as described above, authorize SIS
to act for the Underwriters at Texas Select Lloyds Insurance Company, fully and
completely, within the authority and limitations contained in Chapter 941 of the
Texas Insurance Code.



--------------------------------------------------------------------------------

1.02 Assumption of Certain Financial Obligations. In addition to the obligations
undertaken by SIS, as attorney-in-fact, SIS agrees to assume the financial
responsibility for all administrative and operational costs of the Company with
certain exceptions as described herein. Included within the obligation of SIS
for financial costs assumed herein, without limiting the foregoing, are
acquisition costs, commissions to agents, and loss adjustment expenses both for
internal costs and outside loss adjustment services.

 

1.03 Exclusions. Excluded from the financial responsibility assumed by SIS
hereunder are: (i) all losses arising from insurance policies, binders, or other
insurance or reinsurance undertakings of the Company, (ii) losses or liabilities
incurred in any way relating to the marketing or undertaking of underwriting
risks, (iii) “exgratia” payments, (iv) extra contractual liabilities of the
company relating to its insurance business, and (v) premium taxes, boards and
bureau fees and any assessments relating to the doing of insurance business by
the Company.

 

1.04 Payment or Reimbursement. The obligations of SIS hereunder may be handled
by direct payment by SIS or, as appropriate, by reimbursement to the Company for
expenses paid or incurred by the Company. Such reimbursements shall be made by
SIS within thirty days following the expenditure thereof by the Company. With
respect to commissions retained by agents, SIS shall reimburse the Company
concurrently with the obligation of the agent to remit premiums applicable to
such commission to the Company.

 

  II. Allocation of Premiums; Policy Fees.

 

2.01 Amount of Premiums to SIS. SIS agrees to accept, and the Company agrees to
assign, certain percentage portions of “net earned premiums” (being earned
premiums referred to in Sch. T, col. 3 of the Annual Statement, inclusive of
policy fees) of the Company, as follows:

 

(a) In return for the assumption by SIS of the financial obligations for
administrative and operational costs of the Company, as described in section
1.02, as well as for full compensation for its services, both existing and
assumed hereunder – 32%.

 

(b) In return for the assumption by SIS of the financial obligations of the
Company for loss adjustment services and expenses – 8%.

 

2.02 Payment. SIS is entitled to receive its portions of premiums as the Company
earns the premiums which the Company agrees to pay on a monthly basis within ten
(10) days of its determination.

 

2



--------------------------------------------------------------------------------

2.03 Maximum Portion of Premiums. It is provided however, that the portions of
premiums allocated to SIS pursuant hereto shall not exceed an amount which would
cause the Company’s policyholders surplus to fall below the minimum required by
law unless the Underwriters, at their election, contribute additional amounts to
maintain the policyholders surplus within the minimum requirements of the law.

 

  III. Settlements

 

3.01 Monthly. Initial settlements shall be made on a monthly basis with any
balance due paid within 15 days following the end of each calendar month.

 

3.02 Annual. Settlement shall be made hereunder between the parties as soon as
reasonably possible after the close of each calendar year in which the maximum
portion of premiums which may be allocated to SIS (as described in Section 3.01)
shall be applied and the final annual settlement under the terms of Article II,
above, for amounts due to and from the parties shall be made.

 

3.03 Run-Off Settlements. Settlements shall continue after termination of this
Agreement for a period of five years, concluding at the end of the year
following the fifth anniversary of any such termination.

 

3.04 Accountings. SIS shall retain a full accounting of all activities and
settlement pursuant to this Agreement in the records of the Company and shall
provide to the Underwriter Members of the Executive Committee of Texas Select
Lloyds Insurance Company, summaries of the accounting, the settlements and the
payments made pursuant hereto within three months following the end of each
calendar year.

 

  IV. Term and Termination

 

This Agreement shall continue for as long as SIS acts as attorney-in-fact for
Underwriters at Texas Select Lloyds Insurance Company, unless terminated by SIS
by written notice to the Underwriting Members of the Executive Committee, or by
the Underwriting Members of the Executive Committee upon written notice to SIS.
Such notice shall be effective upon the date specified therein. This Agreement
may also be terminated by the Commissioner of Insurance of Texas upon reasonable
notice to SIS. This Agreement shall automatically be suspended in the event the
Company is placed in conservatorship or receivership by the Commissioner of
Insurance of Texas. The termination hereof shall not have any effect upon the
existing authority and powers of SIS existing prior to this Agreement.

 

3



--------------------------------------------------------------------------------

  V. Effective Date; Commissioner’s Approval

 

This Agreement shall be effective as of October 1, 2005, subject to its approval
by the Commissioner of Insurance of Texas. Such “approval” may take the form of
Commissioner’s Order or a letter or the notification by the Texas Department of
Insurance that there is no objection to this Agreement. This Agreement
supercedes any prior agreements between the Company and its Attorney-in-Fact
with respect to the subject matter herein. The Articles of Agreement, amended
September 30, 2001, and the Powers of Attorney, as described in the Recitals,
are unaffected hereby.

 

IN WITNESS WHEREOF, this Agreement has been duly executed by an authorized
officer of Select Insurance Services, Inc. and the Executive Committee of the
Underwriters of Texas Select Lloyds Insurance Company.

 

SELECT INSURANCE SERVICES, INC.

By  

/s/ David W. Lacefield

Its

 

President

UNDERWRITER MEMBERS OF THE EXECUTIVE COMMITTEE OF TEXAS SELECT LLOYDS INSURANCE
COMPANY /s/ Arthur J. Gonzales

Arthur J. Gonzales

(Print Name)

/s/ Russell K. Crouch

Russell K. Crouch

(Print Name)

 

4